Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (US PGPub No. 2009/0025564).

Kuwabara teaches: 

limitations from claim 1, a buffer tank (10; FIG. 1-4) for use in a fluid apparatus including a pump (105), the buffer tank comprising: a storage space (16) configured to temporarily store a fluid delivered from the pump (paragraphs 39 and 54); an inlet opening (20) into the storage space to receive the fluid delivered from the pump into the storage space; an outlet opening (22) to an outside of the buffer tank to discharge the fluid received in the storage space (paragraph 40-41); and a discharge flow passage (24) communicating with the outlet and extending into the storage space to open toward the inlet in the storage space (see FIG. 2A-C for example), the discharge flow passage having a tapering flow passage portion with a cross-sectional area gradually decreasing toward the outlet (see FIG. 2C, air passage 26 opens to space 16 in a tapered manner);

limitations from claim 2, further comprising: a top wall (12b), a bottom wall (back wall of 12), and a side wall (12a, 14) which define the storage space (16), the outlet (22) being formed in the side wall; and two intermediate walls (24) extending into the storage space between the top wall and the bottom wall from respective positions of the side wall adjacent to the outlet (see FIG. 1A), the discharge flow passage (26) being defined by the top wall, the bottom wall, and the two intermediate walls;


    PNG
    media_image1.png
    568
    593
    media_image1.png
    Greyscale


limitations from claim 3, wherein the outlet (22) is configured to touch at least one of the top wall and the bottom wall on the side wall (see FIG. 1A-B wherein the passage 26 and the outlet 22 are in contact with the top wall 12b);

limitations from claim 4, further comprising a discharge pipe (24) extending into the storage space, the discharge flow passage (26) being defined by the discharge pipe FIG. 1-4);

limitations from claim 5, further comprising a receiving pipe (about port 20) extending into the storage space (16) to receive the fluid delivered from the pump, the receiving pipe defining a receiving flow passage (20) terminating at the inlet (paragraph 43);


    PNG
    media_image2.png
    522
    420
    media_image2.png
    Greyscale


limitations from claim 6, wherein the inlet (20) opens into the storage space (16) in a direction substantially perpendicular to a longitudinal axis of the discharge flow passage (see FIG. 4 for example; and additionally paragraph 47 teaching that the ports are free to be placed at different locations on the housing 12 of space 16);

limitations from claim 8, a fluid apparatus (101; FIG. 5) comprising: a pump (105); and the buffer tank (10, 115) of claim 1 (paragraph 50);





Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al (US Patent No. 5,906,112).

Amin teaches:

limitations from claim 1, a buffer tank (10) for use in a fluid apparatus including a pump (C. 3 Lines 19-20, “compressor”), the buffer tank comprising: a storage space (within housing 14, 16; see FIG. 1) configured to temporarily store a fluid delivered from the pump (C. 2 Lines 55-67); an inlet opening (22, 24) into the storage space to receive the fluid delivered from the pump into the storage space; an outlet opening (wherein tube 26 exits housing 12) to an outside of the buffer tank to discharge the fluid received in the storage space; and a discharge flow passage (26) communicating with the outlet and extending into the storage space to open toward the inlet in the storage space (see FIG. 3 for example wherein the end 30 of pipe 26 opens towards a top mounted inlet), the discharge flow passage having a tapering flow passage portion with a cross-sectional area gradually decreasing toward the outlet (see FIG. 1-3 at bell shaped portion 36);

limitations from claim 5, further comprising a receiving pipe (22) extending into the storage space (within housing 10) to receive the fluid delivered from the pump, the receiving pipe defining a receiving flow passage (22, 24) terminating at the inlet (FIG. 1-3; C. 3 Lines 1-36);

limitations from claim 7, wherein the discharge flow passage is curved at least partially (see FIG. 1-3, bell shaped portion 36 of pipe 26);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US PGPub No. 2011/0280752) in view of Kuwabara (US PGPub No. 2009/0025564).

Ishibashi teaches:

limitations from claim 8, a fluid apparatus (FIG. 1) comprising: a pump (10); and a buffer tank (20) with an outlet opening to a pipe (74);

Ishibashi does not teach the buffer tank of claim 1, including a discharge flow passages with tapered opening;

Kuwabara teaches: 

limitations from claim 8, a buffer tank (10; FIG. 1-4) for use in a fluid apparatus including a pump (105), the buffer tank comprising: a storage space (16) configured to temporarily store a fluid delivered from the pump (paragraphs 39 and 54); an inlet opening (20) into the storage space to receive the fluid delivered from the pump into the storage space; an outlet opening (22) to an outside of the buffer tank to discharge the fluid received in the storage space (paragraph 40-41); and a discharge flow passage (24) communicating with the outlet and extending into the storage space to open toward the inlet in the storage space (see FIG. 2A-C for example), the discharge flow passage having a tapering flow passage portion with a cross-sectional area gradually decreasing toward the outlet (see FIG. 2C, air passage 26 opens to space 16 in a tapered manner);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute the buffer tank of Kuwabara including tapered discharge passages into the apparatus of Ishibashi and/or to modify the buffer tank of Ishibashi to include the tapered passage of Kuwabara, in order to reduce noise while reducing size and cost of the apparatus (paragraph 21 of Kuwabara).



Ishibashi further teaches:

limitations from claim 10, wherein the pump and the buffer tank are formed integrally with each other (see FIG. 1; paragraph 33 teaching that the pump 12 is mounted on top of and integrally with the buffer tank 20);





Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US PGPub No. 2011/0280752) in view of Kuwabara (US PGPub No. 2009/0025564) as applied to claim 8 above, and in further view of Todescat et al (US Patent No. 6,155,800).

Ishibashi teaches:

limitations from claim 9, a cover (52) accommodating the pump and the buffer tank in a state where the pump is placed on the buffer tank (FIG. 1; paragraph 34), the cover having a delivery port (50-1) communicated with the outlet of the buffer tank (via pipe 74); an elastic support member (66) attached to the cover to support the buffer tank and to suppress propagation of vibration of the buffer tank to the cover (paragraph 34, rubber dampers); and a tubular connecting member (74) attached between the buffer tank and the cover to provide fluid communication between the outlet of the buffer tank and the delivery port of the cover (paragraph 39); wherein the pump is a reciprocating pump (paragraph 9, 29) in which a pumping action is produced by a reciprocating motion of a reciprocating member; and wherein the tubular connecting member has a first attaching portion attached to the buffer tank, a second attaching portion attached to the cover, and an intermediate portion extending between the first attaching portion and the second attaching portion such that at least a part of the intermediate portion extends in a direction substantially perpendicular to a reciprocating direction of the reciprocating member (see FIG. 13, wherein the pipe 74 includes a bend and therefore portions that extend both parallel and perpendicular to the piston 16);
 
Ishibashi teaches a pipe (74) leading from the buffer tank (20) to an outside of the apparatus (at discharge port 50-1; FIG. 1). Ishibashi does not teach that the pipe is pliable.

However, Todescat teaches a pump (20) wherein a pipe (60) connecting an exterior (at 28) and an interior (at 62) of a pumping apparatus is formed of a pliable (flexible) material (see C. 4 Lines 6-16);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the pipe of Ishibashi of a pliable material, as taught by Todescat, in order to provide thermal and acoustic insulation (see C. 4 Lines 16-18 of Todescat).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 8246320, 8235683, 6692238, 6418751, 2290818 teach 	accumulators/dampers having inner piping;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746